Citation Nr: 0214248	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  96-23 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from November 
1981 to August 1983.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

In March 1999, the Board remanded the veteran's claim to the 
RO for additional development.  The case has been returned to 
the Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  Sinusitis has not been currently diagnosed. 


CONCLUSION OF LAW

Claimed sinusitis was not incurred in or aggravated by 
service.  U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§§ 3.303, (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via letters, a 
statement of the case and subsequent supplemental statements 
of the case of the evidence necessary to substantiate her 
claim.  The RO has secured medical records and the veteran 
has been examined in conjunction with the claim on two 
occasions.  In addition, in October 1997, with the statement 
of the case, the RO sent to the veteran a cover letter that 
notified her of the evidence needed to establish entitlement 
to the benefit sought, and what the RO would obtain, as well 
as what evidence was needed from the veteran and what she 
could do to help with her claim.  No further assistance in 
this regard appears to be warranted.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and her accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate her claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2002).  
No further development is required in order to comply with 
VA's duty to assist.

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Establishing 
service connection requires evidence of an etiologic 
relationship between a current disability and events in 
service or an injury or disease incurred there.  The 
requisite link between current disability and injury or 
disease incurred or aggravated in service may be established, 
in the absence of medical evidence that does so, by medical 
evidence that shows that the veteran incurred a chronic 
disorder in service and currently has the same chronic 
disorder, or by evidence that symptoms attributable to an 
injury or disease noted in service continued from then to the 
present.  Savage v. Gober, 10 Vet. App. 488, 498 (1997); 38 
C.F.R. § 3.303(b).

The record does not support a finding that service connection 
for sinusitis is warranted.  While in March 1983, during 
service, X-rays reports indicated that mucosal edema of the 
maxillary sinuses consistent with sinusitis was present, 
there is no current diagnosis of sinusitis.  

In this regard, the veteran's separation examination in June 
1983, noted no finding of sinusitis except by history when 
occasional sinus headaches was indicated by the veteran.  
Private records dated in April 1997, show treatment for a 
complaint of headaches.  The veteran gave a history of 
sinusitis and reported having a yellow discharge for three 
days.  Cephalgia, sinusitis and hyponatremia were diagnosed.  

VA outpatient treatment records show that in 1996 and 1997, 
the veteran was treated for complaints of headache and other 
problems including sinusitis and rhinitis.  

When examined by VA in April 1997, the veteran had no nasal 
discharge, no nasal congestion and no postnasal discharge.  
X-rays showed the paranasal sinuses were normal.  The 
diagnosis was, no sinusitis found on examination; she is 
asymptomatic.  

On VA examination in August 2000, it was noted that the 
veteran had been treated by VA for sinusitis/allergic 
rhinitis.  Her current medications including nasal sprays and 
an antihistamine were noted.  The veteran gave a history of 
upper respiratory complaints.  The examiner stated that there 
was no evidence of sinus drip or of sinusitis.  It was noted 
that she had no nasal obstruction.  It was concluded that she 
did have nasal findings for allergic rhinitis.  

In order to establish service connection, there must be 
medical evidence of a current disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of a present disability there can be no valid claim).  
The veteran has claimed service connection for sinusitis.  
While she was treated on one occasion during service for 
sinusitis, currently two VA examinations have failed to 
diagnose sinusitis.  X-rays have not indicated that the 
veteran has sinusitis.   Since it is not currently shown that 
the veteran has sinusitis, the Board must conclude that 
service connection for such claimed disability may not be 
granted.  


ORDER

Service connection for sinusitis is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

